ON APPLICATION POR REHEARING.
THURMAN, J.
On application for rehearing appellant insists that the court assumed there was some connection between the transmission line to Despain and the line to Granite, while, as contended by appellant, there is no connection whatever. In support of the contention appellant appends to its application a sketch made by its engineer, purporting to’show that there is no connection between the two lines. The sketch was made since the opinion was handed down, and is now brought to our attention for the first time. The record indicates that something purporting to be a diagram of the premises, made by a witness during the trial, was admitted as an exhibit; but the exhibit was not brought up on appeal, nor is there anything in the record to indicate what the exhibit purported to show. In these circumstances the sketch offered cannot be considered as evidence.
The record, without the sketch, does not show that the lines were disconnected. On the other hand, there is evidence tending to show that, as the line had to be constructed 6 for the benefit of Despain, it was a saving of expense to construct the Granite line. However, the question of the relation of the two lines to each other was not a controlling factor in our opinion. The evidence, without conflict, disclosed the fact that the, city, in constructing its plant, with a view to its future needs, acquired a large surplus of power for which it had no present use; that it endeavored to find *377customers for its surplus among its own inhabitants, but was unable to do so. It then conceived the idea of disposing of it to customers outside its boundary lines. The people of Granite desired, and could use, a portion of the power that was going W waste. The power could be supplied at a comparatively small expense, and property which was being wasted put to beneficial use. The money was borrowed, the line constructed, and the uncontradicted evidence shows that the city has been greatly benefited by the transaction. The city, for its own benefit, has had the profitable use of the' plaintiff’s money ever since the line was completed. It would be inequitable, in the strongest sense of the word, for the city in those circumstances to longer withhold from plaintiff that which is justly due. Instead of further struggling to defeat plaintiff’s claim, it ought to feel gratified to know that a way can be found by which it is enabled to pay its honest debts.
Rehearing denied.
CORFMAN, C. J., and FRICK, WEBER, and GIDEON, JJ., concur.